Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 1 of 23 PageID #: 722




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

JENNIFER T. HENSON                                   §
and STEVEN E. HENSON,                                §
      Plaintiffs,                                    §
                                                     §
v.                                                   § CIVIL ACTION NO. 1:20-CV-141
                                                     §
DEEPWELL ENERGY SERVICES, LLC                        §
and JOSEPH A. GOODFRIEND,                            §
      Defendants.                                    §

              MEMORDANDUM ORDER ON PLAINTIFFS’ MOTIONS TO
                  STRIKE DEFENDANTS’ EXPERT TESTIMONY

       Pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and the Local Rules for

the United States District Court for the Eastern District of Texas, United States District Judge

Michael J. Truncale referred several motions in this case to the undersigned United States Magistrate

Judge for entry of findings and recommendation on case-dispositive motions and determination of

non- dispositive matters. (See Order Doc. No. 35). Pending before the Court are Plaintiffs’ Motion

to Strike Marc Chapman’s Controverting Affidavits and Motion to Exclude Marc Chapman’s

Testimony, (Doc. No. 17), and Plaintiffs’ Motion to Strike and/or Daubert Challenge to Expert

Testimony of William Scott, PH.D, (Doc. No. 18). After review, the Court finds that Plaintiffs’

Motion to Strike Marc Chapman’s Controverting Affidavits and Motion to Exclude Marc

Chapman’s Testimony, (Doc. No. 17), should be granted and Plaintiffs’ Motion to Strike and/or

Daubert Challenge to Expert Testimony of William Scott, PH.D, (Doc. No. 18), should be granted

in part and denied in part.




                                                 1
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 2 of 23 PageID #: 723




  I.    Procedural History

        Plaintiffs Jennifer Henson and Steven Henson filed suit seeking damages arising from a

motor-vehicle collision. Plaintiffs allege that on June 13, 2019, Plaintiff Jennifer Henson was

injured in a three-car collision caused by Defendant Joseph Goodfriend. (Doc. No. 3 at 3).

According to Plaintiffs, three vehicles were traveling on a highway —Plaintiff Jennifer Henson

was first, followed by Glenda Perry driving behind Plaintiff Jennifer Henson, followed by

Defendant Joseph Goodfriend driving behind Glenda Perry. (Id.). As the trio traveled down the

highway, Plaintiff Jennifer Henson and Glenda Perry slowed for traffic ahead; however, Defendant

Joseph Goodfriend failed to slow down and control his speed. (Id.). As a result, Defendant Joseph

Goodfriend caused a chain-collision and rear-ended Glenda Perry’s vehicle, which caused her

vehicle to rear-end Plaintiff Jennifer Henson’s vehicle. (Id.). Plaintiffs claim that Defendant

Joseph Goodfriend was operating his vehicle within the course and scope of his em ployment with

Deepwell Energy Services, LLC (“Deepwell”). (Id. at 4). Plaintiffs assert that Plaintiff Jennifer

Henson sustained severe and disabling injuries and damages, and they seek damages and relief as

a result of the collision. (See id. at 8).

        On May 29, 2020, Defendants filed their notice of filing controverting affidavits from

consultant Marc Chapman regarding Plaintiff Jennifer Henson’s medical bills. (Doc. No. 10). On

November 24, 2020, Defendants filed their designation of testifying experts, which includes in

relevant part, William R. “Mike” Scott, Ph.D., and Marc Chapman. (Doc. No. 18 -1). Plaintiffs

now seek to exclude or limit the testimony of Defendant's designated expert witnesses.

(Doc. Nos. 17, 18).

 II.    Legal Standard

        The admissibility of expert evidence is a procedural issue governed by Federal Rule of




                                               2
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 3 of 23 PageID #: 724




Evidence 702 and Daubert. See Wells v. SmithKline Beechum Corp., No. A-06-CA-126-LY, 2009

U.S. Dist. LEXIS 21251, at *22, 2009 WL 564303, at *7 (W.D. Tex. Feb. 18, 2009 ), aff'd, 601

F.3d 375 (5th Cir. 2010) (citing Cano v. Everest Minerals Corp., 362 F. Supp. 2d 814, 821 (W.D.

Tex. 2005)); see also generally Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993). Federal Rule of Evidence 702 sets forth the requirements that must be satisfied to enable

a witness designated as an expert to testify to his or her opinions. An expert may testify in the

form of an opinion or otherwise if: (1) the expert’s scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in issue;

(2) the testimony is based on sufficient facts or data; (3) the testimony is the product of reliable

principles and methods; and (4) the expert has reliably applied the principles and methods to the

facts of the case. See FED. R. EVID. 702. In Daubert, the Supreme Court directed district courts to

use Rule 702 to function as gatekeepers when evaluating the admissibility of scientific evidence and

determining whether expert testimony should be presented to the jury. See Daubert, 509 U.S.

at 591-93. The proponent of the expert testimony “must prove by a preponderance of the evidence

that the testimony is reliable.” Pittman v. Gen. Nutrition Corp., No. CIV.A.H-04-3174, 2007 U.S.

Dist. LEXIS 22389, at *9, 2007 WL 951638, at *3 (S.D. Tex. Mar. 28, 2007) (citing Rodriguez v.

Riddell Sports, Inc., 242 F.3d 567, 581 (5th Cir. 2001)). “Both the determination of reliability itself

and the factors taken into account are left to the discretion of the district court consistent with its

gatekeeping function under [Federal Rule of Evidence] 702.” Munoz v. Orr, 200 F.3d 291, 301

(5th Cir. 2000), cert. denied, 531 U.S. 812 (2000) (citing Kumho Tire Co., Ltd. v. Carmichael, 526

U.S. 137, 151-52 (1999)).

       The Supreme Court extended this gatekeeping function from the admissibility of scientific

evidence to include the admissibility of all expert testimony. See Kumho Tire, 526 U.S. at 151-52.




                                                  3
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 4 of 23 PageID #: 725




In Kumho Tire, the Supreme Court outlined the factors for admitting expert testimony as the

following: (1) the expert is qualified; (2) the evidence is relevant to an issue in the case; and (3)

the testimony is reliable. Kumho Tire, 526 U.S. at 153-54; see also Daubert, 509 U.S. at 589, 590-

91 (concluding that to be admissible, expert testimony must be relevant and reliable).

       In deciding whether to admit or exclude expert testimony, the Supreme Court has offered

a non-exclusive list of factors for courts to use in evaluating the validity or reliability of expert

testimony: (1) whether the expert's theory or technique can be or has been tested; (2) whether the

theory or technique has been subjected to peer review and publication; (3) the known or potential

rate of error of the challenged method; and (4) whether the theory or technique is generally

accepted in the relevant scientific community. Daubert, 509 U.S. at 593-94; Pipitone v. Biomatrix,

Inc., 288 F.3d 239, 244 (5th Cir. 2002). These factors are not necessarily limited to scientific

evidence and may be applicable to testimony offered by non -scientific experts, depending on the

circumstances of the case. Kumho Tire, 526 U.S. at 150. When evaluating Daubert challenges,

courts focus “on [the experts’] principles and methodology, not on the conclusions that [the

experts] generate.” Metzler v. XPO Logistics, Inc., No. 4:13-CV-278, 2014 U.S. Dist. LEXIS

172972, at *4, 2014 WL 7146108, at *1-*2 (E.D. Tex. Dec. 15, 2014) (quoting Daubert, 509 U.S.

at 594); see also Watkins v. Telsmith, Inc., 121 F.3d 984, 989 (5th Cir. 1997) (Daubert analysis

for both scientific and nonscientific experts focuses on the reasoning or methodology, not the

ultimate conclusion). The Daubert factors are not “a definitive checklist or test,” and the Daubert

framework is a “flexible one.” Dearmond v. Wal-Mart Louisiana LLC, 335 F. App’x 442, 445

(5th Cir. 2009) (per curiam).

       The test for determining reliability can adapt to the particular circumstances underlying the

testimony at issue. Kumho Tire, 526 U.S. at 150-51. Often, courts review the expert reports




                                                  4
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 5 of 23 PageID #: 726




before ordering exclusion of expert testimony for lack of reliability, relevance, or qualification.

See, e.g., Sparling v. Doyle, No. EP-13-CV-323-DCG, 2015 U.S. Dist. LEXIS 97204, at *9, 2015

WL 4528759, at *26 (W.D. Tex. July 27, 2015); Charles v. Sanchez, 2015 U.S. Dist. LEXIS

22752, at *13, 2015 WL 808417, at *10 (W.D. Tex. Feb. 24, 2015); Little v. Technical Specialty

Products, LLC, 940 F. Supp. 2d 460, 468 (E.D. Tex. 2013).

       The Supreme Court has not set forth a specific degree of reliability required or the manner

in which the district courts must determine reliability of expert testimony. See Kumho, 526 U.S.

at 152. The Court has “considerable leeway deciding in a particular case how to go about

determining whether particular expert testimony is reliable . . . and the same kind of latitude in

deciding how to test an expert’s reliability.” Id. Not every guidepost outlined in Daubert will

necessarily apply. See Watkins, 121 F.3d at 988-89. Accordingly, “the decision to allow or

exclude experts from testifying under Daubert is committed to the sound discretion of the district

court.” Metzler, 2014 U.S. Dist. LEXIS 172972, at *4, 2014 WL 7146108, at *2 (citing St. Martin

v. Mobil Exploration & Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir.2000)). A trial court,

therefore, has wide latitude in deciding whether to exclude an expert’s testimony. See Kumho

Tire, 526 U.S. at 152. Moreover, the rejection of expert testimony is the exception rather than the

rule. Eagle Oil & Gas Co., v. Travelers Prop. Cas. Co. of Am., No. 7:12-CV- 00133-O, 2014 U.S.

Dist. LEXIS 103537, at *10, 2014 WL 3744976, at *3 (N.D. Tex. July 30, 2014) (quoting FED.

R. EVID. 702, Advisory Committee’s Notes (2000)). The trial court’s gatekeeper role is not

intended to serve as a replacement for the adversary system. Id.




                                                 5
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 6 of 23 PageID #: 727




III.   Plaintiffs’ Motion to Strike Marc Chapman’s Testimony (Doc. No. 17)

           A. Expert qualifications, reliability, and relevancy of Marc Chapman’s testimony

                   i. Marc Chapman is qualified as an expert.

       Plaintiffs argue that Mr. Chapman is unqualified to testify about the necessity of Plaintiff

Jennifer Henson’s medical treatment because he does not have any relevant medical training or

experience. (Doc. No. 17 at 8). In response, Defendants contend that Mr. Chapman is qualified

because he has experience in medical services billing. (Doc. No. 19 at 7 (citing Perez v. Boecken,

No. SA-19-CV-00375-XR, 2020 U.S. Dist. LEXIS 101836, at *32, 2020 WL 3074420, at *11

(W.D. Tex. June 10, 2020)). The Court agrees with Defendants that Mr. Chapman is qualified to

testify on the reasonableness of Plaintiff Jennifer Henson’s medical charges.

       Defendants’ Notice of Filing of Controverting Affidavits, (Doc. No. 10), details Mr.

Chapman’s experience in the field of medical billing analysis. (See id. at 6-8). Mr. Chapman’s

experience is long and extensive. Mr. Chapman has over 37 years of experience in health care

billing review, coding, and auditing fields. (Id.). Mr. Chapman has an undergraduate degree in

Business Administration/Accounting and completed a compliance education program. (Id.). Mr.

Chapman is the founder and owner of Chapman Consulting. (Id. at 4). Since 2003, Mr. Chapman

has conducted hospital bill reviews at Chapman Consulting. (Id.).

       Mr. Chapman compiled a database of financial data for every hospital in the country . (Id.).

He utilizes a software program to determine fair and reasonable hospital bill pricing methodology.

(Id.). As a result, Mr. Chapman regularly reviews, evaluates, and opines on the reasonableness of

hospital charges and consults with individuals, attorneys, third-party administrators, insurance

companies, and hospitals regarding hospital pricing and billing. (Id.).

       In summary, Defendants state, “Mr. Chapman analyzed and compiled over 19 years of




                                                6
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 7 of 23 PageID #: 728




historical data, then compared his data for the relevant areas and procedures performed (by use of

universally utilized CPT Codes) to what amount providers in the same area were charging for the

said procedure. Using this baseline, he then calculated (based on governmental data) what a

reasonable charge for the service would be.” (Doc. No. 19 at 2). The Court finds that Mr.

Chapman has the experience necessary to opine on the reasonableness of Plaintiff Jennifer

Henson’s medical bills.

       Plaintiffs argues that Mr. Chapman is unqualified because “[t]here is no evidence that [Mr.]

Chapman has ever worked for any healthcare facility in Harris or Fort Bend County.”

(Doc. No. 17 at 9). They also contend that there is no evidence which indicates that he is familiar

with or negotiated what reasonable and customary healthcare charges anywhere in Texas for any

relevant time period. (Id.). Plaintiffs cite no authority that would disqualify Mr. Chapman to

testify as an expert merely because he lacks physical geographic experience. Mr. Chapman’s

methodology accounts for differences in geography when determining the reasonableness of

medical charges within a certain area. (See Doc. No. 10 at 10). Moreover, Mr. Chapman has been

located in Texas for the majority of his career. (Id. at 6).

       Plaintiffs also argue that Mr. Chapman is unqualified to testify because he has no

experience regarding “orthopedics, physical therapy, pain management, radiology, or outpatient

surgical care, which was received by Mrs. Henson.” (Doc. No. 24 at 3). Plaintiffs are correct that

Mr. Chapman is unqualified to opine on the necessity or reasonableness of the medical treatment

that Plaintiff Jennifer Henson received. (Doc. No. 17 at 8). However, based on the contents and

scope of Mr. Chapman’s controverting affidavits, (Doc. No. 10), Mr. Chapman does not seek to

opine on such matters outside his expertise of medical billing charges. “An expert witness

testifying on the reasonableness of medical charges need not be a medical provider and can rely




                                                  7
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 8 of 23 PageID #: 729




on data from a database to support their opinion.” Carreon v. Gamez, No. 5:19-CV-124, 2021

U.S. Dist. LEXIS 75116, at *17 (S.D. Tex. Mar. 24, 2021) (collecting cases). Based on Mr.

Chapman’s experience in medical billing, the Court finds that he is qualified to testify on the

reasonableness of the cost of Plaintiff Jennifer Henson’s medical services.

                   ii. Marc Chapman’s opinions are reliable.

       Plaintiffs argue that Mr. Chapman’s opinions are unreliable for various reasons. Plaintiffs

allege that Mr. Chapman’s “opinions are not reliable and the data he relies on has nothing to do

with the usual and customary charges for the same or similar services in the Jefferson and Harris

County areas.” (Doc. No. 17 at 4). They contend that Mr. Chapman fails to consider any

differences in providers types, services rendered, specialization of providers, or geographic area

of services rendered. (Id. at 10). Plaintiffs argue that Mr. Chapman uses an undisclosed database

of charges and an unexplained methodology. (Id. at 6). In turn, Defendants aver that Mr.

Chapman’s methodology and underlying data are reliable. (Doc. No. 19 at 9). Defendants argue

that Mr. Chapman outlined his database and methodology, detailing the 134 percent comparison

of private payor to Medicare rates for the prices of services rendered. (Id.).

       Mr. Chapman’s testimony is reliable under Federal Rule of Evidence 702 and Daubert.

Mr. Chapman details his methodology, which requires him to evaluate Plaintiff's medical billing

records and compare them to nationwide CPT codes, apply his expertise to determine whether

medical documentation supports those charges, and evaluate the manner of billing by those

providers. (Doc. No. 19 at 10-11). Mr. Chapman’s CPT code comparison does not render his

methodology unreliable. See Perez v. Boecken, No. SA-19-CV-00375-XR, 2020 Dist. LEXIS

101836, at *12, 2020 WL 3074420, at *5 (W.D. Tex. June 10, 2020); see also Koenig v. Beekmans,

No. 5:15-CV-0822-OLG, 2017 U.S. Dist. LEXIS 227574, at *7, 2017 WL 7732809, at *3 (W.D.




                                                 8
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 9 of 23 PageID #: 730




Tex. Mar. 23, 2017) (rejecting defendants’ argument that plaintiff's expert’s use of a database to

determine future medical expenses was unreliable or constituted an improper methodology).

Plaintiff's attack on Mr. Chapman’s opinion goes to the “bases and sources of an expert’s opinion”

and “affect[s] the weight of the evidence rather than its admissibility.” Id. at *9. Such a dispute

“should be left for the finder of fact.” Id. at *10.

                  iii. Marc Chapman’s opinions are not relevant.

       Plaintiffs argue that Mr. Chapman’s opinions are irrelevant because he bases his

calculations on “what reasonable charges would be in . . . on what Medicare would pay and what

the reimbursement rates would be for undisclosed private payors.” (Doc. No. 17 at 7). Plaintiffs

contend that determining reasonable and necessary expenses is a decision reserved for the jury.

(Id.). They maintain that because Plaintiff Jennifer Henson did not use Medicare, nor is she

eligible, Medicare is an irrelevant measure for calculating reasonable charges. (Id.).

       Defendants respond that Mr. Chapman’s opinions are relevant. (Doc. No. 19 at 11).

Defendants argue that the Texas Supreme Court has explicitly held that reasonable rates can be

determined from insurance agreements. (Id. (collecting cases)). Defendant also aver that

Medicare rates are relevant to determine the reasonableness of a charge because insuran ce rates

and Medicare reimbursement rates affect the amount that hospitals charge for services. (Id. at 12

(citing In re North Cypress Medical Center Operating Company, Ltd., 559 S.W.3d 128, 133 (Tex.

2018))).

       Mr. Chapman’s opinions are irrelevant in determining the reasonableness of charges based

on the methodology that he proffers. An expert’s opinion is relevant if it has a “tendency to make

a fact more or less probable than it would be without the evidence,” and will “assist the trier of

fact to understand the evidence or to determine a fact in issue.” FED. R. EVID. 401; Daubert, 509




                                                  9
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 10 of 23 PageID #: 731




U.S. at 591. Section 41.0105 of the Texas Civil Practices and Remedies Code provides that

recovery of medical or health care expenses in a personal injury suit is limited to the amount

actually paid or incurred by or on behalf of the claimant. TEX. CIV. PRAC. & REM. CODE § 41.0105.

In Haygood v. De Escabedo, 356 S.W.3d 390, 398 (Tex. 2011), the Texas Supreme Court stated

that Section 41.0105 limits a plaintiff’s recovery of medical expenses to actual costs paid and not

the “list price” posted on a medical provider's bills. In other words, only evidence of expenses

actually paid or incurred by the claimant can be presented to a jury.

        In Guzman v. Jones, the United States Court of Appeals for the Fifth Circuit held that

evidence of what an uninsured individual could have been charged for medical services under

different circumstances is irrelevant under Texas law. 804 F.3d 707, 712 -13 (5th Cir. 2015). The

Fifth Circuit stated:

        Appellants argue here that Guzman’s debt to his medical providers is not “actually
        incurred” because Guzman may have been charged a different rate had he
        participated in an insurance program. That argument is unconvincing; here,
        Guzman has actually incurred his billed obligations because he received the
        medical care, was billed for it, has provided no payments to cover it, and could be
        subject to suit for non-payment in the full amount billed. The amount he might
        have owed under different circumstances has no bearing on what Guzman actually
        owes now.

Id.

        Mr. Chapman details the baseline assumptions for his calculations as follows:

        It was stated in the above reports what the ratio was of Medicare’s payments to
        physicians and other health professional services to what private payers have
        contracted for payment to those providers. The claims data was averaged across all
        services and areas. This comparison of Medicare and private payment rates is based
        on an analysis of paid claims for two large national private insurers. The private
        payer payment rates on average have ranged from 122% to 134% of Medicare’s
        payments. I believe this information allows us to review and analyze the list prices
        of physicians and other health professional services. Using Medicare’s payment
        rates as a benchmark we are able to calculate what the contracted payments rates
        for private payers would be for medical services. The amount that private payers
        are willing to pay and providers are willing to accept would be the market rate or



                                                10
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 11 of 23 PageID #: 732




       the reasonable market value for that medical service.

(Doc. No. 17-1 at 63).

       Here, Mr. Chapman ratios Medicare reimbursement rates for medical services charged and

private payment rates based on paid claims for two large national private insurers. (Id.). Mr.

Chapman then utilizes this ratio to determine the reasonable cost of Plaintiff Jennifer Henson’s

medical expenses. (Id.). However, Texas law clearly indicates that a plaintiff’s recovery of

medical expenses is limited to her actual costs paid. See Haygood, 356 S.W.3d at 398. Defendants

and Mr. Chapman fail to show how Medicare reimbursement rates and undisclosed private payors,

are relevant to the actual costs that Plaintiff Jennifer Henson paid. The Court is inclined to agree

with Plaintiffs’ characterization of Mr. Chapman’s methodology in accordance with Texas law:

       Mrs. Henson did not use Medicare and is not eligible for it. As such, what Medicare
       would pay is irrelevant. Additionally, the reimbursement rates paid by other
       undisclosed private payors to undisclosed providers for other undisclosed patients
       is not relevant to this Plaintiff or her providers. What others have paid or what
       others would have paid is simply not the standard used under [TEX. CIV. PRAC.
       REM. CODE] § [41.0105] or under Texas case law. As a result, the opinions by Mr.
       Chapman are not relevant and should be excluded.

(Doc. No. 17 at 7-8).

       Defendants are correct to the extent that insurance and Medicare reimbursement rates affect

the amount that hospitals charge for services. (See Doc. No. 19 at 12). Generally speaking, health

care costs are affected by a multitude of factors: geography, experience, location, government

payment methods, and the desire to make a profit. See Gunn v. McCoy, 554 S.W.3d 645, 673 (Tex.

2018) (“While hospital prices ideally should be determined by the cost of providing care, in

reality[,] list prices are driven[,] in large part[,] by the reimbursement rates for federal programs

such as Medicare and Medicaid, and by negotiations with private insurers.”). Yet, the standard

that Defendants propose is not the standard that applies to this case. Mr. Chapman and Defendants’




                                                 11
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 12 of 23 PageID #: 733




standard is inapplicable because Mr. Chapman generally calculates what a reasonable medical

expense would be based on multiple factors that contribute to medical care prices. Instead, the

relevancy of reasonable medical expenses depends on the medical expenses that Plaintiff Jennifer

Henson actually incurred. See Haygood, 356 S.W.3d at 398 (concluding that Section 41.0105

limits a plaintiff’s recovery of medical expenses to actual costs paid). Based on the foregoing, the

Court there finds that Mr. Chapman’s testimony should be excluded as irrelevant and inadmissible.

See FED. R. EVID. 401, 702.

                  iv. Marc Chapman’s testimony stricken by other Texas state court
                      orders is unpersuasive.

       Plaintiffs cite several Texas state court orders in which other courts had stricken Mr.

Chapman as a testifying expert. (Doc. Nos. 17 at 12; 17-3 at 2-11). As a result, Plaintiffs maintain

that Mr. Chapman should be similarly stricken as a testifying expert based on past state court

decisions. In response, Defendants cite Texas state court orders that denied various plaintiffs’

motions to strike Mr. Chapman’s opinions, and they were accordingly upheld. (Doc. Nos. 19 at

13-14; 19-1 at 1-6). The parties’ cited state court orders are certainly indicative of Mr. Chapman’s

extensive history as an expert, but they are by no means binding on this Court. The cases that the

parties cite are conclusory and do not expound as to why Mr. Chapman’s opinions were stricken

or upheld. Plaintiffs cite to one court order that had stricken Mr. Chapman’s testimony because

“[Mr.] Chapman has not established that he is qualified to render testimony as to the

reasonableness or unreasonableness of medical charges in Harris and Ft. Bend County, Texas.”

(Doc. No. 17 at 12 (citing Salinas v. Medina, No. 2015-549010, 2016 WL 11609928 (133rd Tex.

Dist., Harris, Aug. 16, 2016))). Although the cited case states why Mr. Chapman’s testimony was

stricken, no additional information nor analysis is apparent to aid this Court’s understanding of the

court order. Furthermore, this Court is not bound by unpublished state district court orders.



                                                 12
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 13 of 23 PageID #: 734




       In Carreon v. Gamez, the court considered whether a testifying expert witness was

qualified to testify. No. 5:19-CV-124, 2021 U.S. Dist. LEXIS 75116, at *19, 2021 WL 1428485,

at *3 (S.D. Tex. Mar. 24, 2021). To aid its decision, the Carreon Court considered the persuasive

weight of prior state court orders, which had stricken a testifying expert witness. Id. The court

was “persuaded by other courts’ analysis of [the testifying expert’s] qualifications and

methodology,” and found that the defendant failed to both address the state court orders and cite

any cases that found the testifying expert to be qualified. Id. However, while not binding on this

court, Carreon is inapplicable because Defendants attempt to address the state court decisions in

which Mr. Chapman’s opinions were stricken and also cite cases in which his testimony was

upheld. (Doc. No. 19-1 at 1-6).

       Based on the information available, the Court finds that other cases in which Mr.

Chapman’s testimony was or was not stricken are not determinative of whether Mr. Chapm an’s

testimony should be stricken in this case.

           B. Section 18.001

       Plaintiffs argue that Mr. Chapman’s counter-affidavits fail to satisfy the requirements of

Section 18.001(f) of the Texas Civil Practice and Remedies Code. Specifically, Plaintiffs raise

three arguments: They allege that (1) Mr. Chapman’s reports are unsworn; (2) Mr. Chapman is

unqualified, and (3) his counter-affidavits are conclusory, and accordingly, fail to provide

reasonable notice on the bases that Plaintiffs’ medical expenses are c ontroverted.

(Doc. No. 17 at 3). Defendants, in turn, refute Plaintiffs’ arguments on all points. Defendants

contend that (1) Mr. Chapman’s reports are properly sworn; (2) Mr. Chapman is qualified; and (3)

his counter-affidavits provide reasonable notice on the basis that they challenge the reasonableness

of Plaintiffs’ medical expenses. (Doc. No. 19 at 3-6).




                                                13
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 14 of 23 PageID #: 735




       Before the Court addresses the substance of Mr. Chapman’s compliance with the

requirements of Section 18.001, Defendants, in passing, argue that Section 18.001 is inapplicable

in federal court. (Id. at 1). In a footnote, they state that Section 18.001 does not apply in federal

court because it is purely procedural and conflicts with the Federal Rules of Evidence. (Id.). They

reassure the Court that Defendants intend to challenge its applicability; however, the Court sees

no such challenge in the record. (Id.). For purposes of Plaintiffs’ Motion to Strike, (Doc. No. 17),

the Court concludes that Defendants have waived their arguments concerning the applicability of

Section 18.001 in federal court. To the extent that Defendants stand by their unsupported

arguments, this Court finds that Section 18.001 applies in federal court and relies on prior

precedent within the Eastern District that have held the same. See Vansill v. Dollar Tree Stores,

Inc., No. 4:19-CV-612-SDJ-KPJ, 2021 U.S. Dist. LEXIS 29975, at *12-*13, 2021 WL 860457, at

*5 (E.D. Tex. Feb. 18, 2021) (Priest Johnson, Mag. J.); see also Peals v. QuikTrip Corp., No. 4:20-

CV-22-KPJ, 2021 U.S. Dist. LEXIS 7140, at *23-*24, 2021 WL 302547, at *10 (E.D. Tex. Jan.

6, 2021) (Priest Johnson, Mag. J.); see also Bagley v. Dollar Tree Stores, Inc., No. 1:18-CV-580,

2019 U.S. Dist. LEXIS 207531, at *18, 2019 WL 6492585, at *7 (E.D. Tex. Dec. 2, 2019)

(Crone, J.).

       Under Texas law, plaintiffs may introduce affidavits, if uncontroverted, as evidence of their

damages, such as medical bills.      In response, defendants may provide counter -affidavits to

controvert plaintiffs’ affidavits challenging either the reasonableness or necessity of plaintiffs’

medical bills. The requirements of the parties’ affidavits are as follows:

       (b) Unless a controverting affidavit is served . . . an affidavit that the amount a
       person charged for a service was reasonable at the time and place that the service
       was provided and that the service was necessary is sufficient evidence to support a
       finding of fact by judge or jury that the amount charged was reasonable or that the
       service was necessary . . . .




                                                 14
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 15 of 23 PageID #: 736




       (f) The counteraffidavit must give reasonable notice of the basis on which the party
       serving it intends at trial to controvert the claim reflected by the initial affidavit and
       must be taken before a person authorized to administer oaths. The counteraffidavit
       must be made by a person who is qualified, by knowledge, skill, experience,
       training, education, or other expertise, to testify in contravention of all or part of
       any of the matters contained in the initial affidavit . . . .

TEX. CIV. PRAC. & REM. CODE § 18.001(b), (f). Plaintiffs’ affidavits need only be provided by

“the person who provided the service or the person in charge of records showing the service

provided and charge made.” Id. at § 18.001(c)(2)(A)-(B). Defendants’ counter-affidavits must be

prepared by an expert—“a person who is qualified, by knowledge, skill, experience, training,

education, or other expertise . . .” Id. at § 18.001(f).

       First, Plaintiffs allege that Mr. Chapman’s reports are unsworn; however, the Court

disagrees. (Doc. No. 17 at 3). In his counter-affidavits, Mr. Chapman stated:

       Attached as Exhibit A to this affidavit, and fully incorporated herein by reference,
       is my report that outlines my methodology and more fully outlines my opinions in
       this case. I have read this affidavit and the statements and opinions contained
       therein, including Exhibit A, and the statements and opinions are true and correct
       based upon my personal knowledge, analysis, training, and education.

(Doc. No. 17 at 57, 66, 76, 86). The reports were properly sworn because they were incorporated

into his sworn affidavit. See Parker v. Robert Ryan Realtors, Inc., No. 14-10-00325-CV, 2010

Tex. App. LEXIS 8549, at *6-*7, 2010 WL 4226550, at *3 (Tex. App.—Houston 2010, no pet.)

(mem. op.) (concluding that the affidavits were properly sworn because they were incorporated in

the sworn affidavit).

       Second, Plaintiffs argue that Mr. Chapman is unqualified for purposes of his counter-

affidavit. (Doc. No. 17 at 3). Under Federal Rule of Evidence 702, an individual is qualified to

testify as an expert by knowledge, skill, experience, training, or educa tion. FED. R. EVID. 702.

Similarly, under Section 18.001(f), the counter-affidavit must be submitted by an expert. TEX.

CIV. PRAC. & REM. CODE § 18.001(f). The Court already found that Mr. Chapman is qualified to



                                                  15
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 16 of 23 PageID #: 737




provide expert testimony pursuant to Federal Rule of Evidence 702. The Court reiterates its

analysis and findings herein and consequently finds that he is qualified under Section 18.001(f).

Reynolds v. United Fin. Cas. Co., No. 9:19-CV-154-ZJH, 2020 U.S. Dist. LEXIS 248845, at *4,

2020 WL 8269667, at *2 (E.D. Tex. Dec. 14, 2020) (relying on Federal Rule of Evidence 702 to

interpret Section 18.001(f) of the Texas Civil Practices and Remedies Code).

       Third, Plaintiffs contend that Mr. Chapman’s reports did not provide reasonable notice for

the bases on which he contravenes Plaintiff Jennifer Henson’s medical expenses. (Doc. No. 17 at

3). Counter-affidavits need only provide “the opposing party sufficient information to enable that

party to prepare a defense or a response.” In re Allstate Indemn. Co., No. 20-0071, 2021 WL

1822946, at *16 (Tex. May 7, 2021). Here, Mr. Chapman’s counter-affidavits satisfy the

reasonable-notice requirement because he itemizes each charge that is being controverted as

unreasonable. Id. at *17. He details his methodology, which requires him to evaluate Plaintiff

Jennifer Henson’s medical billing records and compare them to nationwide CPT codes; apply his

expertise to determine whether medical documentation supports those charges; and evaluate the

manner of billing by those providers. (Doc. No. 19 at 10-11). Also, Plaintiffs raise sufficient

challenges to Mr. Chapman’s counter-affidavits, which indicates that Plaintiffs had reasonable

notice of the issues that his counter-affidavits raise. (See Doc. No. 17). Therefore, Mr. Chapman’s

counter-affidavits satisfy the reasonable-notice requirement of Section 18.001(f). Accordingly,

the Court finds that Mr. Chapman’s counter-affidavits are admissible under Section 18.001(f) for

the purposes of contravening the reasonableness of Plaintiff Jennifer Henson’s medical expenses.

       The Court reiterates, however, that to the extent that Mr. Chapman is offered as an expert

under Federal Rule of Evidence 702 and Daubert, his testimony should be excluded as irrelevant

and inadmissible. See FED. R. EVID. 401, 702. Under Section 18.001(f), Mr. Chapman’s counter-




                                                16
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 17 of 23 PageID #: 738




affidavits contravene the reasonableness of the amount charged for Plaintiff Jennifer Henson’s

medical services. As such, Plaintiffs’ medical-billing affidavits are controverted and considered

as insufficient evidence to the extent that they are offered under Section 18.001(b) to support a

finding of fact that the amount charged for Plaintiffs’ medical services was reasonable.

           C. Federal Rule of Evidence 403

       In their reply, Plaintiffs raise a new argument and contend that even if Mr. Chapman’s

testimony were admissible pursuant to Rule 702 of the Federal Rules of Evidence and Daubert, it

would be inadmissible under Federal Rule of Evidence 403. (Doc. No. 24 at 3). Because Mr.

Chapman’s testimony is irrelevant, and therefore inadmissible under Federal Rule of Evidence 702

and Daubert, the Court need not address Plaintiffs’ arguments concerning Rule 403.

IV.    Plaintiffs’ Motion to Strike William Scott’s Testimony (Doc. No. 18)

           A. Qualifications of William Scott

                   i. William Scott is qualified in the field of biomechanics.

       Plaintiffs argue that Dr. Scott is unqualified in the field of biomechanics. (Doc. No. 18

at 5). Plaintiffs state that “Dr. Scott has no background in the field of biomechanics, as he has

neither trained in a university setting, taught in the field of biomechanics, consulted with

physicians regarding biomechanics, nor performed studies in the field of biomechanics.” (Id. at 6).

In response, Defendants contend that Dr. Scott has extensive education, training, and experience

that qualifies him as an expert in the field of biomechanics. (Doc. No. 20 at 4).

       The Court finds that Dr. Scott is qualified to testify on the topic of biomechanics. He has

a Bachelor of Science, Master’s Degree, and Ph.D. in engineering science with a concentration in

mechanical engineering from the State University of New York at Buffalo. (Doc. No. 20-1 at 2).

Dr. Scott wrote his Ph.D. dissertation in the field of biomechanics. (Id.). Dr. Scott studied




                                                17
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 18 of 23 PageID #: 739




physiology during his graduate work and was awarded a post-doctoral fellowship in the Physiology

Department (School of Medicine) by the National Institute of Health where he performed studies

on gas transport and mixing in the lungs of test subjects. (Id.). Dr. Scott attended the Traffic

Accident Reconstruction Course at the Northwestern Traffic Institute. (Id.).

       He has investigated over 3,000 traffic crashes and other injury producing events, and he

has performed an injury causation analysis in each case. He has over 31 years of experience in

biomechanics, working at the Biodynamic Research Corporation. (Id.). Dr. Scott has co-authored

multiple papers in the field of biomechanics. (Id.). He has also presented studies at the 2010 and

2012 Society of Automotive Engineers World Congress which assists investigators in determining

the severity of crashes. (Id.).

                   ii. William Scott is unqualified to testify on medical causation.

       Plaintiffs contend that Dr. Scott is held out to be an expert in the field of biomechanics;

however, Plaintiffs allege that his expert analysis and report include a medical-causation

conclusion. (Doc. No. 23 at 1). Plaintiffs allege that Dr. Scott is unqualified to opine on Plaintiff

Jennifer Henson’s injuries because he “is not a medical doctor, nor has he been professionally

educated or trained as a medical doctor.” (Id. at 2). In particular, Plaintiffs quote parts of Dr.

Scott’s report that they contend exceed his qualifications:

       In the Plaintiffs’ Original Petition there was a claim that Ms. Henson had a right
       shoulder injury as a result of this incident. Dr. Scott is not [] sure what the injury
       is, as there is no medical literature that indicates that a low-speed rear-end collision
       could cause a rotator cuff tear and a number of biomechanical studies indicate that
       these types of collisions do not cause rotator cuff tears.

       Based on Dr. Scott’s review of the information available to him and his analysis,
       he concluded that the forces and accelerations that Ms. Henson experienced in the
       subject crash were similar to those experienced in everyday activities and the risk
       of a permanent injury was very small. Based on the scientific literature, she may
       have experienced some minor strain to her neck muscles in this incident.




                                                 18
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 19 of 23 PageID #: 740




(Doc. No. 18-1 at 5).

       The Court agrees with Plaintiffs to the extent that Dr. Scott is unqualified to opine on

Plaintiff Jennifer Henson’s specific injuries. With respect to Dr. Scott’s opinions pertaining to

Plaintiff Jennifer Henson’s injuries, the Court finds the cases cited by the parties to be instructive.

(See Doc. Nos. 23 at 2-4; 20 at 4-5). The parties cite Herrera v. Werner Enterprises, Inc., which

found that biomechanical engineers are qualified ‘to determine injury causation forces in general

and can tell how a hypothetical person’s body will respond to those forces but are not qualified to

render medical opinions regarding the precise cause of a specific injury. No. SA-14-CV-385-XR,

2015 U.S. Dist. LEXIS 182596, at *3, 2015 WL 12670443, at *1 (W.D. Tex. Sept. 28, 2015)

(quoting Laski v. Bellwood, No. 99-1063, 2000 U.S. App. LEXIS 12068, at *3-*4, 2000 WL

712502, at *1 (6th Cir. May 25, 2000)). Dr. Scott may certainly opine on all matters relating to

biomechanics.     See Herrera, 2015 U.S. Dist. LEXIS 182596, at *9 (matters relating to

biomechanics included “the forces in the accident, the damage to the vehicles, and the injury

causation forces in the accident and their hypothetical effect on the human body). However, Dr.

Scott exceeds his expertise in opining about the possibility on a neck strain related to the accident.

Dr. Scott essentially renders a medical opinion upon which he is unqualified. See, e.g., Falgout v.

Higbee Lancoms, LP, No. 20-57 SECTION I, 2020 U.S. Dist. LEXIS 226886, at *8, 2020 WL

7074425, at *3 (E.D. La. Dec. 3, 2020). The Court concludes that Dr. Scott is unqualified to

testify as to the medical causation of Plaintiff Jennifer Henson’s injuries.

           B. William Scott’s testimony is reliable.

       Plaintiffs assert that Dr. Scott’s testimony is unreliable because “[h]e did not simulate the

actual crash with another crash using the exemplar vehicles.” (Doc. No. 18 at 8). He also alleges

that the studies Dr. Scott performed were not peer reviewed by other engineers and are not




                                                  19
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 20 of 23 PageID #: 741




available for peer review. (Id.). Plaintiffs further contend that the studies upon which Dr. Scott

relies are not comparable to the multi-car collision in this case based on the occupant position in

the vehicle; the size, weight, and height of the occupant; the pre-existing condition of the occupant;

the headrest position; and seat stiffness and set back; the angle of the impact; the severity of the

impact; the post-impact maneuvers of the vehicle, and other injury-causing variables. (Id.).

Plaintiffs argue that Dr. Scott’s report excludes any reference to him considering the depositions

of the individuals involved in the crash—Plaintiff Jennifer Henson, Glenda Perry, and Defendant

Joseph Goodfriend. (Id.).

       In response, Defendants argue that Dr. Scott’s methodology is reliable because he used an

Injury Causation Analysis (ICA)—“the examination of a collision event in order to understand its

nature and to determine its essential features, including the causation of injuries” —which they

contend has been accepted by various government agencies and courts. (Doc. No. 20 at 6 (citing

Hernandez v. Swift Transp. Co., Inc., No. SA-09-CV-855-XR, 2010 WL 3211058, at *3 (W.D.

Tex. Aug. 10, 2010) (citation omitted))). Defendants also provide an overview of Dr. Scott’s

methodology—

       Dr. Scott determine the vehicle dynamics experienced by the Infiniti QX60 driven
       by Plaintiff and the Ford F150 in their impact after examining exemplar vehicles of
       the same make and model as the described vehicles as well as photographs taken of
       the actual vehicles involved in the incident giving rise to Plaintiff’s lawsuit and the
       police report’s description of the incident.

(Doc. No. 18-1 at 4). Defendants also argue that Plaintiffs’ disagreements pertaining to improperly

accounted for variables, calculations, or underlying assumptions are more appropriately suited for

“vigorous [cross-examination], not the Court’s gatekeeper functions.” (Doc. No. 20 at 8).

       In reply, Plaintiffs claim that Dr. Scott’s opinions are unreliable because Dr. Scott’s report

does not fully address or describe the force of the impact from Defendant Joseph Goodfriend’s




                                                 20
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 21 of 23 PageID #: 742




vehicle. (Doc. No. 23 at 7). Plaintiffs allege that Dr. Scott’s report is “devoid of any exemplar

photos, measurements, calculations[,] and/or delta changes in force relating to [Defendant Joseph

Goodfriend’s] vehicle, which was the source and origin of the crash . . .” (Id.). Plaintiffs did not

file a sur-reply. The Court agrees with Defendants that Dr. Scott’s report is reliable.

       Plaintiffs assert that Dr. Scott failed to simulate the crash with another crash using the

exemplar vehicles; relied upon studies that are not comparable; failed to consider the depositions

of those involved in the crash; and failed to account for Defendant Joseph Goodfriend’s vehicle in

the analysis of the crash. (Doc. Nos. 18 at 8; 23 at 7). Although these arguments may call into

question the relevancy and credibility of Dr. Scott’s testimony, they fail to suffic iently undermine

the reliability of the methodology used by Dr. Scott on these issues. Plaintiffs’ arguments attack

the weight of Dr. Scott’s methodology, and as such, any purported shortcomings that Plaintiffs

perceive in Defendants’ methodology may be explored on cross-examination. Pike v. Premier

Transportation & Warehousing, Inc., No. 13-CV-8835, 2016 U.S. Dist. LEXIS 155280, 2016 WL

6599940, at *5 (N.D. Ill. Nov. 8, 2016); see also Daubert, 509 U.S. at 595 (“Vigorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of proof are

the traditional and appropriate means of attacking shaky but admissible evidence.”).

       Plaintiffs next assert that Dr. Scott’s report was not peer-reviewed, (Doc. No. 18 at 8);

however, the Daubert factor that focuses on peer review and publication does not concern whether

the expert’s proffered report is peer-reviewed, but, instead, whether “the theory or technique used

by the expert has been subjected to peer review and publication.” Johnson v. Arkema, Inc., 685

F.3d 452, 459 (5th Cir. 2012) (internal quotation marks omitted) (emphasis added); see also

Broussard v. State Farm Fire and Case. Co., 523 F.3d 618, 631 (5th Cir. 2008). In Dr. Scott’s

report, he utilized the ICA method to analyze the crash. (Doc. Nos. 18-1 at 13-26; 20-1 at 3). An




                                                 21
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 22 of 23 PageID #: 743




ICA “is the examination of a collision event in order to understand its nature and to determine its

essential features, including the causation of injuries.” Hernandez v. Swift Transp. Co., Inc., No.

SA-09-CV-855-XR, 2010 U.S. Dist. LEXIS 82454, at *11, 2010 WL 3211058, at *3 (W.D. Tex.

Aug. 10, 2010) (citation omitted). ICA has been subject to peer review and publication in multiple

technical publications. (See Doc. No. 20 at 17-22). Courts have previously accepted the ICA as

reliable. See, e.g., Taylor v. Royal Caribbean Cruises, Ltd., No. 18-CV-24093, 2019 U.S. Dist.

LEXIS 230137, at *6, 2019 WL 8362117, at *3 (S.D. Fla. Oct. 24, 2019) (concluding that expert

was allowed to opine that it was highly unlikely that a shoulder injury would occur in an iFly

activity in the absence of additional force being asserted by application of ICA); Rollins v.

Calderon, No. B:17-CV-244, 2019 U.S. Dist. LEXIS 166115, at *8, 2019 WL 4544459, at *3

(S.D. Tex. May 13, 2019) (holding that expert’s use of ICA was partly sufficient to support

testimony). The Court finds that Dr. Scott’s methodology is sufficiently reliable under Daubert.

           C. William Scott’s testimony stricken by other Texas state court orders is
              unpersuasive.

       In their Motion to Strike, Plaintiffs cite to numerous cases where they purport that “Dr

Scott’s expert testimony and others from his firm, Biodynamic Research Corporation, have been

stricken from other cases for being unreliable, failing to establish proper methodology or

foundation[,] and/or were based on speculation.” (Doc. No. 18 at 9-16). Plaintiffs cite to these

cases as persuasive authority, which impinges on Dr. Scott’s reliability in the present case. (Id. at

16). In response, Defendants address the merits of some of the cases that Plaintiffs cite, and

Defendants cite to other cases where Dr. Scott has been permitted to testify as an expert. (Doc.

No. 20 at 10-12). This Court has already addressed similar arguments as they pertain to the

reliability of Mr. Chapman’s testimony, and the Court, accordingly, mirrors this prior analysis. To

reiterate, in terms concerning Dr. Scott’s testimony, the Court finds that other cases in which Dr.



                                                 22
Case 1:20-cv-00141-MJT Document 36 Filed 06/14/21 Page 23 of 23 PageID #: 744




Scott’s testimony was or was not stricken are not determinative of whether Dr. Scott’s testimony

should be stricken in this particular case.

 V.    Conclusion and Order of the Court

       For the reasons stated herein, the Court ORDERS that Plaintiffs’ Motion to Strike Marc

Chapman’s Controverting Affidavits and Motion to Exclude Marc Chapman’s Testimony,

(Doc. No. 17), is GRANTED. It is ORDERED that Mr. Chapman’s report is stricken in its

entirety, and he is prohibited from providing testimony as an expert witness.

       The Court FURTHER ORDERS that Plaintiffs’ medical-billing affidavits are

controverted and considered as insufficient evidence to the extent that they are offered under
  .
TEX. CIV. PRAC. & REM. CODE § 18.001(b) to support a finding of fact that the amount charged for

Plaintiffs’ medical services was reasonable.

       The Court FURTHER ORDERS that Plaintiffs’ Motion to Strike and/or Daubert

Challenge to Expert Testimony of William Scott, PH.D., (Doc. No. 18), is GRANTED IN PART

AND DENIED IN PART. It is ORDERED that the portions of Dr. Scott’s expert report relating

to the specific cause of Plaintiff Jennifer Henson’s injuries are stricken , but the remainder of his

report is admissible.


                        SIGNED this the 14th day of June, 2021.




                                                        ____________________________________
                                                        KEITH F. GIBLIN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                 23
